DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 17-20 were rejected in Office Action mailed on 08/31/2021.
Applicant filed a response, amended claims 1-4, 6, 8, and 17-18, cancelled claim 5, and added claim 21.
Claims 1-4 and 6-20 are currently pending in the application, of claims 10-16 are withdrawn from consideration.
The merits of claims 1-4, 6-9, and 17-21 are addressed below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pin bores, the threaded bores, first outer end, second outer end, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1 and 17 recites the limitation “wherein the dry base plate has a plurality of pin bores and a plurality of threaded bores…the plurality of jack screws are disposed in the plurality of threaded bores and contact the dry intermediate plate, and the first electrical terminal has a first outer end that is adjustable in a direction perpendicular to the dry intermediate plate… in the absence of the load, and the first outer end of the first electrical terminal and the second outer end of the second electrical terminal are a fixed distance apart.”. The Examiner was unable to locate where in the originally filed specification contemplated a plurality of pin bores and a plurality of threaded bores. Further, the limitation where the plurality of jack screws are disposed in the plurality of threaded bores and contact the dry intermediate plate do not appear to be supported by the originally filed specification including the drawings. Moreover, the terminal having a first outer end does not appear to be supported by the originally filed specification. In addition, it appears that no support if found in the specification with reference to the absence of a load. Therefore, it is not clear whether Applicant was in possession of the fuel cell system as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Regarding dependent 2-4, 6-9, and 18-21, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites the limitation “the dry intermediate plate is movable relative to the dry base plate”. It is not clear what is required by this limitation as the claim also require “the dry intermediate plate is fixed in position relative to the dry base plate”.
Claim 2 recites the limitation "the dry end plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent 3-4, 6-9, and 18-21, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (U.S. Patent 8,728,682).
Regarding claim 1, Kusakabe teaches a fuel cell system (i.e., fuel cell) (FC) (see figure 2-3) (C9, L55-60) comprising:
a dry end unit (i.e., FX) (see figure 2) having a dry base plate (30L) (i.e., left end plate) (C12: L10-20), a dry intermediate plate (22L, 23L) (i.e., right current collector, right insulating plate respectively) (C12, L29-39), a plurality of jack screws (37) (i.e., fastening bolts) (C12: L10-55), and a first electrical terminal (i.e., left current collector) (22L) (C12: L10-20) having an outer end (as shown in figure 2-3), the plurality of jack screws (37) contact the dry intermediate plate (as shown in figure 2-3). Kusakabe teaches the dry intermediate plate (which includes the first electrical terminal) can be adjusted by a degree of tightness (C13: 56-65) suggesting it can be adjustable in a direction perpendicular to the dry intermediate plate and the latter being movable relative to the dry base plate (30L). 
a wet end unit (i.e., FX) (see figure 2) having a wet base plate (30R) (i.e., right end plate) (C12: L10-20), a wet intermediate plate (22R, 23R) (i.e., left current collector, left insulating plate respectively) (C12: L29-39), and a second electrical terminal (i.e., right current collector) (22R) (C12: L10-20) having a second outer end, wherein the wet intermediate plate (22R, 23R) adjoins the wet base plate (30R) (see figure 2); and
a plurality of fuel cells (201) (i.e., unit cells) (C9: L55-60) disposed between the dry intermediate plate (22L, 23L) and the wet intermediate plate (22R, 23R) (see figure 2), wherein each of the plurality of fuel cells (201) includes a perimeter area (i.e., outer peripheral portion) (302a, 302c) (C10: L28-38) that surrounds an active area (i.e., electrode contacting portion) (301a, 301c) (C10: L28-38); and

With regards to the limitations “the dry intermediate plate is fixed in position relative to the dry base plate to maintain the active areas of the plurality of fuel cells at a target active area pressure.”, Kusakabe teaches the base plate (30L) is unlikely to deform (C20: 50-67) and maintain a target pressure (i.e., predetermined load) (C12: L25-55) and the dry intermediate plate (22L, 23L) function to secure insulation of the fuel cell stack structure (C12: L30-55) which is fix by the base plate (30L) (C12: L30-65). Therefore, it is clear that the dry intermediate plate is fixed in position relative to the dry base plate to maintain active areas of the plurality of cells at a target active area pressure in the absence of a load. 
Kusakabe teaches the first outer end of the first electrical terminal (22L) and the second outer end of the second electrical terminal are a fixed distance apart (as shown in figure 2-3).
While the limitations “to enable compression of the active areas of the plurality of fuel cells to a target active area pressure using a load the plurality of jack screws maintain the dry intermediate plate fixed in position relative to the dry base plate to maintain the active areas of 

    PNG
    media_image1.png
    635
    776
    media_image1.png
    Greyscale

Regarding claim 2, Kusakabe teaches the dry intermediate plate (22L, 23L) comprises:
a terminal plate (22L) (i.e., left current collector) configured to engage the plurality of fuel cells (201) (see figure 2) (C12, L29-39);
an insulator plate (23L) (i.e., left insulating plate) that has a plurality of holes (see figure 3) (C12, L10-55).

Regarding claim 6-7, as indicated above Kusakabe each of the plurality of fuel cells (201) includes a perimeter area (i.e., outer peripheral portion) (302a, 302c) (C10, L28-38) that surrounds an active area (i.e., electrode contacting portion) (301a, 301c) (C10, L28-38). In addition, Kusakabe teaches a plurality of pins (i.e., elastic members) that apply a load to compress the fuel cells (C12, L10-55; C13, L30-67). Therefore, it is clear that the pins apply a 
Regarding claim 8, Kusakabe teaches the system further comprises shims (35) (i.e., fastening bolt) disposed between the dry intermediate plate (22L, 23L) and the dry base plate (30L) (see figures 2-3 and 7) (C12: L10-25).
Claims 3-4, 9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (U.S. Patent 8,728,682) as applied to claim 1 and 2 above, and further in view of Dong et al. (U.S. Patent 6,720,101).
Regarding claim 3, Kusakabe teaches the fuel cell system as described above in claim 1 and 2 however, the particulars of the terminal plate is not explicitly articulated. Nonetheless, terminal plates are well known in the art of fuel cells to provide electrical connection between components. Kusakabe teaches the fuel cell system generates electric power. It is apparent that 
	 Dong, also directed to a fuel cell system (i.e., fuel cell stack), teaches a fuel cell having an electric terminal plate connected with an electric terminal (C11, L1-10) (see figure 13) for connecting for connecting the fuel cell stack to a device requiring electricity (C11, L1-11). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell system of Kusakabe to include electrical terminal plates with electric terminals as taught by Dong in order to provide connection between the fuel cell stack and devices that require electricity to be powered. 
	Regarding claim 4, Kusakabe teaches the fuel cell system as described above in claim 1 and 2. Kusakabe does not explicitly teach the particulars of the straps to secure the dry end unit with the wet end unit. Dong however, teaches the fuel cell system (see figure 3) having a dry end unit and a wet end unit (see figure 3) where straps (32) (i.e., struts) are used in order to secure or fix the dry end unit and the wet end unit (see figure 3) (C8, L40-62). 
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell system of Kusakabe to include straps as taught by Dong in order to mechanically secure and fix the dry end unit with the wet end unit.   
Regarding claim 17, Kusakabe teaches a fuel cell system (i.e., fuel cell) (FC) (see figure 2-3) (C9, L55-60) comprising:

a wet end unit (i.e., FX) (see figure 2) having a wet base plate (30R) (i.e., right end plate) (C12: L10-20), a wet intermediate plate (22R, 23R) (i.e., left current collector, left insulating plate respectively) (C12: L29-39), and a second electrical terminal (i.e., right current collector) (22R) (C12: L10-20) having a second outer end, wherein the wet intermediate plate (22R, 23R) adjoins the wet base plate (30R) (see figure 2); and
a plurality of fuel cells (201) (i.e., unit cells) (C9: L55-60) disposed between the dry intermediate plate (22L, 23L) and the wet intermediate plate (22R, 23R) (see figure 2), wherein each of the plurality of fuel cells (201) includes a perimeter area (i.e., outer peripheral portion) (302a, 302c) (C10: L28-38) that surrounds an active area (i.e., electrode contacting portion) (301a, 301c) (C10: L28-38); and
In reference to the limitation “wherein the plurality of pin bores in the dry base plate provide access to the dry intermediate plate from external to the fuel cell system to enable compression of the active areas of the plurality of fuel cells to a target active area pressure 
With regards to the limitations “the dry intermediate plate is fixed in position relative to the dry base plate to maintain the active areas of the plurality of fuel cells at a target active area pressure.”, Kusakabe teaches the base plate (30L) is unlikely to deform (C20: 50-67) and maintain a target pressure (i.e., predetermined load) (C12: L25-55) and the dry intermediate plate (22L, 23L) function to secure insulation of the fuel cell stack structure (C12: L30-55) which is fix by the base plate (30L) (C12: L30-65). Therefore, it is clear that the dry intermediate plate is fixed in position relative to the dry base plate to maintain active areas of the plurality of cells at a target active area pressure in the absence of a load. 
Kusakabe teaches the first outer end of the first electrical terminal (22L) and the second outer end of the second electrical terminal are a fixed distance apart (as shown in figure 2-3).
While the limitations “to enable compression of the active areas of the plurality of fuel cells to a target active area pressure using a load the plurality of jack screws maintain the dry intermediate plate fixed in position relative to the dry base plate to maintain the active areas of the plurality of fuel cells at the target active area pressure in the absence of the load” have been addressed, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114). It is submitted that the apparatus of 
The particulars of the vehicle as recited in the claim is not particularly taught by Kusakabe however, such would be obvious as fuel cells are typically known to have applications in different fields (e.g., vehicles1, power plants, aircrafts, electronic devices, etc.). It would be apparent to utilize the fuel cell of Kusakabe in a configuration as recited in the instant claim where an electric motor, fuel tank and fuel cell is arranged to power an electric vehicle and further utilized hydrogen and Oxygen as fuel as such are generally used to generate electricity in fuel cells1. Nonetheless, Dan provides additional evidence and guidance that fuel cells can be utilized to provide power to a vehicle (C5, L1-10). It would be obvious to a person having ordinary skill in the art to arrange known components of a vehicle such as fuel tanks, motor, and the fuel cell in a configuration as recited in the claim based on the teachings of Kusakabe and Dan and their fuel cell applicability.
Regarding claim 9, as indicated above the system can be applicable to form part of a vehicle (see above lines 1-9).
Regarding claim 18-19, as indicated above Kusakabe each of the plurality of fuel cells (201) includes a perimeter area (i.e., outer peripheral portion) (302a, 302c) (C10, L28-38) that surrounds an active area (i.e., electrode contacting portion) (301a, 301c) (C10, L28-38). In addition, Kusakabe teaches a plurality of pins (i.e., elastic members) that apply a load to 
Regarding claim 21, Kusakabe teaches the fuel cell system as described above in claim 1 and 4. The particulars of the sidewalls attached between the wet end unit and the dry end unit is not explicitly articulated in Kusakabe however, such would be obvious to a person of ordinary skill in the art as it is clear the fuel cell system would require to be covered. For instance, if the system is utilized as part of a vehicle, it would be apparent to use a case or plates to cover and protect the fuel cell system as it is for example, a battery in a vehicle in order to protect the interior of the battery. 

Response to Arguments
	Examiner appreciates the amendments to the claims. As such, the previous objection is withdrawn. In addition, Examiner appreciates the amendments to remove the terminology “during fabrication” in claim 1 and 17, however, the claim stand rejected under 112(b) as presented above. The previous rejection under 112(d) of claim 5 is withdrawn as the claim have been cancelled. 
	Applicant arguments filed on 11/03/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the amendments are drawn to the new limitations which have been fully addressed above in view of further consideration of Kusakabe. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kikuchi et al. (U.S. Patent Application Publication 2002/0142209).
Lee et al. (U.S. Patent Application Publication 2016/0111745).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Fuel_cell_vehicle